Mr. JUSTICE DIERINGER delivered the opinion of the court: This is an appeal from the circuit court of Cook County. The defendants, David Evans and Reginald Davis, were convicted of the offense of theft in violation of section 16—1(a)(1) of the Criminal Code of 1961 (Ill. Rev. Stat. 1975, ch. 38, par. 16—1(a)(1)) after a bench trial, and were sentenced to terms of 45 days in the Cook County Department of Corrections. The facts of the case are the defendants were observed by a police officer removing two wire hubcaps from an auto in a parking lot and putting them on another automobile. The police officer knew the defendants were not the owners of the automobile. The defense offered no testimony. The appointed counsel for the defendants, the Public Defender of Cook County, has filed a petition for leave to withdraw as counsel for appellants, having concluded after reviewing the record and all legal authorities, that the appeal is frivolous and without merit. Counsel has submitted a brief, pointing out the only arguments which he felt could possibly support any appeal are insufficient and this brief suffices under Anders v. California (1967), 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396. This court directed a copy of the brief and notice be mailed to the appellants, and the same was done on December 6, 1977, giving the appellants until February 12, 1978, to file any points they might choose in support of their appeal. The appellants have not responded. This court has examined the record and the brief submitted by counsel and has concluded there are no arguably meritorious grounds for appeal. Therefore, the motion of the Public Defender of Cook County is allowed and the judgment appealed from is affirmed. Affirmed. JOHNSON, P. J., and ROMITI, J., concur.